Citation Nr: 0207068	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  95-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of March 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  A hearing was held at the RO before the 
undersigned Member of the Board in June 1997.  The Board 
remanded the claim for further development in September 1997.  
The requested development has since been completed, and the 
case has now been returned to the Board for further appellate 
review.  The Board notes that the issues on appeal previously 
included a claim for service connection for a skin disorder 
of the feet.  That claim was granted by the RO in a decision 
of July 2001, and is no longer on appeal.  The Board also 
notes that a different docket number (95-42 640) was 
previously used in this case; however, it has been determined 
that the correct number is the one now shown on the cover 
page of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
that claim and the evidence necessary to substantiate the 
claim.

2.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations have been fulfilled.  The claim has 
been considered on the merits, and not solely based on well-
groundedness.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and what evidence was of 
record, and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran had two hearings.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's available 
service medical and personnel records.  Post-service 
treatment records have also been obtained.  The RO attempted 
to verify the veteran's claimed stressors.  

The veteran has been afforded examinations by the VA to 
assess the nature and etiology of his disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the examination reports reflect that the examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted examinations, and offered 
appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened and before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).  

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).  

The Board notes that 38 C.F.R. § 3.304(f) was again amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.  The 
veteran's contentions do not involve a personal assault.  

III.  Background Information

The veteran's DD 214 shows that he served in the United 
States Army from October 1967 to November 1970.  His military 
occupational specialty was light  vehicle driver.  His awards 
and decorations included the National Defense Service Medal, 
two overseas bars, the Vietnam Service Medal, and the Vietnam 
Campaign Medal with device 60.  

Service personnel records show that he was assigned to 
Vietnam from April 1968 to February 1969, and from October 
1969 to December 1970.  His records of assignment show that 
his principal duty was as a light truck driver.  

During the period from April 1968 to September 1968, he was 
assigned to "HHC2dBn(Abn)503dInf173dAbnBdeUSARPAC".  From 
September 1968 to December 1968 he was assigned to 
"HHC173dAbnBdeUSARPAC".  From December 1968 to February 
1969, he was assigned to CoC(S&S)173dSptBn173d
AbnBdeUSARPAC."  

From October 1969 to May 1970, he was assigned to 
CoD(Maint)173dSptBn173d
AbnBdeUSARPAC."  He was a prisoner in a United States 
military facility from May 1970 to August 1970.  From August 
1970 to December 1970, he was assigned to 
CoC(S&S)173dSptBn173AbnBdeUSARPAC."    

The veteran's service medical records do not contain any 
references to complaints or treatment for a psychiatric 
disorder.  The report of a medical examination conducted in 
November 1970 for the purpose of the veteran's separation 
from service shows that the psychiatric portion of the 
examination was normal.  

The earliest post-service medical record pertaining to a 
psychiatric disorder is a VA hospital summary dated in 
January 1985 which shows that the veteran was diagnosed as 
having (1) post-traumatic cephalalgia and (2) mild anxiety 
disorder.  The report does not contain any indication that 
either disorder was related to service.  On the contrary, it 
was suggested that the symptoms began when the veteran was 
allegedly beaten by police in November 1984.  

The veteran filed his claim for service connection for post-
traumatic stress disorder in March 1992.  In a stressor 
statement submitted by the veteran in April 1992, he reported 
that his stressors included being mortared almost every day.  
He said that he saw a couple of direct 105 hits.  He said 
that Captain Fox was his commander.  He stated that he could 
not remember any particular stressful incident because being 
there not knowing when you might get killed was a living 
hell.  He said that he was the chief gunner for convoy 
security, but could not recall the time and dates of 
incidents such as when four or five bodies were laying on 
ponchos with drying blood and flies all around.  

A VA hospital discharge summary dated in April 1992 shows 
that the veteran was admitted with complaints of having very 
severe nightmares of the Vietnam War, having very severe 
flashbacks, reliving the war, having lost close friends in 
the war and getting depressed, hearing voices, seeing things, 
becoming paranoid, being unable to sleep and unable to cope 
with the outside world, and self medicating with alcohol.  
The diagnoses were (1) post-traumatic stress disorder, 
delayed type, with schizoaffective and paranoid features; and 
(2) alcohol dependence.  

The report of a psychiatric examination conducted by the VA 
in August 1992 shows that the veteran reported a history of 
service as a gunner with the infantry in Vietnam.  He also 
reportedly handled dead bodies.  Following examination, the 
psychiatric diagnoses were (1) PTSD, chronic with depression; 
(2) rule out schizo-affective disorder; (3) ETOH dependence, 
in remission.  

The veteran testified in support of his claim during a 
hearing held in January 1994.  He recounted his claimed 
stressors in service, such as an incident in which his 
captain's head was cut off by a helicopter.  He also reported 
an incident in which the Air Force dropped a bomb on the 
company and caused five or six deaths.  He said that he saw 
the bodies wrapped up.  He indicated that he was not able to 
work, and had spent about half his time since service in 
prison.  He reported that he had nightmares associated with 
those incidents and that he avoided crowds.  He also said 
that he avoided situations that reminded him of Vietnam.  He 
felt that these symptoms prevented him from working.  

In June 1994, the United States Army & Joint Services 
Environmental Support Group (now renamed as the United States 
Armed Services Center for Research of Unit Records) wrote 
that casualty files indicated that a Captain Robert Fox who 
was assigned to the 173rd Airborne Brigade was killed in 
action on December 5, 1968, while a passenger on an aircraft.  
Associated with the letter were copies of operational reports 
from the 173rd Airborne Brigade for the period ending July 
31, 1968.  

The RO subsequently received additional VA hospitalization 
reports.  For example, a VA hospital summary dated in May 
1993 shows that the veteran reported complaints of having 
nightmares and feeling nervous and depressed.  He said that 
he had been in Vietnam and was in direct combat on search and 
destroy patrols and reconnaissance missions.  He reported 
that he saw a lot of bombings and killings, and that two of 
his friends had been killed.  The diagnoses included post-
traumatic stress disorder, delayed type with affective 
features.  

A VA hospital summary dated in December 1993 reflects 
diagnoses of generalized anxiety, and post-traumatic stress 
disorder.  A VA hospital summary dated in April 1994 reflects 
a diagnosis of dysthymic disorder with post-traumatic stress.  
A VA hospital record dated in November 1994 reflects 
diagnoses of post-traumatic stress disorder, delayed type, 
Vietnam War, with schizoaffective and paranoid features.  

The report of a mental disorders examination conducted by the 
VA in September 1994 shows that the veteran gave a history of 
being in Vietnam for two years with the infantry.  He 
complained of having flashbacks to Vietnam as if he was at 
the war, seeing dead bodies, waking up with night-sweats, and 
having recurrent thoughts about things that happened while he 
was at war.  He reported that he did not like to associate 
with people, and stayed depressed, tense and nervous.  On 
mental status examination, the veteran was alert, 
cooperative, coherent, and goal directed, but depressed with 
blunted affect.  He admitted to being suspicious of people.  
He was oriented times three, and his memory was intact.  
Insight and judgment were fair.  He was not suicidal.  The 
diagnoses include PTSD, chronic with depression, severe, 
unemployable. 

In his substantive appeal statement of September 1995, the 
veteran again reported that his unit was mortared almost 
every day while he was in Vietnam.  He further clarified that 
he was not present when Captain Fox was killed, but that he 
had dreams about that incident because he knew him.  

The veteran testified during a hearing held before the 
undersigned member of the Board in June 1997.  He stated that 
his military occupational specialty in service was truck 
driver, but that he engaged in combat.  He said that he was 
attached to an infantry unit and did not drive a truck.  He 
reported that he was actually engaged in firefights out in 
the field.  He also reported that in service he heard about 
the death of his commander and friend, Robert Fox.  He said 
that he did not recall the names of anyone else who had been 
killed except someone named Tyler and someone named VanDemon.  
The veteran said that during his second tour in Vietnam he 
worked doing security on convoys.  He said that they received 
sniper fire.  He also reported that he saw a psychiatrist in 
service in connection with determining what kind of discharge 
he was going to get.  

In September 1997, the Board remanded the claim for the 
purpose of making further attempts to verify claimed 
stressors, to obtain records from the Social Security 
Administration, to obtain additional treatment records, and 
to obtain an examination by a board of two or more 
psychiatrists.  The RO subsequently obtained additional 
treatment records.  VA hospital summaries dated in June 1995 
and March 1996 show that the veteran was diagnosed as having 
post-traumatic stress disorder as well as other psychiatric 
disorders such as depression.  

In January 1998, the Social Security Administration reported 
that the veteran's disability claim with that organization 
was denied due to not being insured, and there was no medical 
development in the file.  

Private medical treatment records were also obtained.  For 
example, a record from the Phoebe Putney Memorial Hospital 
dated in April 1995 shows that the diagnoses included (1) 
acute pancreatitis secondary to alcohol abuse, recurrent; (2) 
chronic alcoholism with alcohol abuse; and (3) schizophrenia, 
paranoid type.   

In a stressor statement dated in September 1998, the veteran 
reported that he could not recall specific names, places, and 
events, but that he spent most of his time in Vietnam as a 
gunner with a fifty caliber machine gun.  He said that there 
was occasional sniper fire.  He also reported that his 
commanding officer was killed, but that he was not there.  

In January 1999, the United States Armed Services Center for 
Research of Unit Records noted that the 173rd Airborne 
engaged in combat activities including mortar attacks.  They 
further reported that most Vietnam veterans performed guard 
duty during their tours, but they were unable to verify that 
the veteran was a gunner for convoys.  

The report of a psychiatric examination conducted by the VA 
in March 1999 shows that two VA psychiatrists reviewed the 
veteran's claims file.  The veteran gave a history of being 
trained to be a truck driver, but serving in Vietnam with an 
infantry unit.  He stated that he first sought psychiatric 
treatment in 1992 for bad nerves.  His problems had primarily 
been depression and suicidal thoughts.  He had ten or fifteen 
hospitalizations at a veteran's hospital.  He took Elavil and 
Mellaril and another medication that he could not remember.  
He saw a psychiatrist once a month.  He used to attend PTSD 
groups and anger management groups for a while in the past, 
but had not continued to the present time.  He also gave a 
history of substance abuse in the past.  When asked to name 
his main problems, he described depression and suicidal 
thoughts.  He stated that with medications he had some 
relief.  He slept most of the night.  He reported one or two 
nightmares a month.  One was of an incident that never 
happened, such as falling off a cliff, and the other was of 
incidents he had witnessed such as bodies in body bags.  

On objective mental status examination, the veteran was 
casually dressed, neatly groomed and cooperative.  He was 
soft spoken and his speech was slow in rate and somewhat 
monotonous.  His thought process was logical, coherent, and 
goal directed, without looseness of associations, 
circumstantiality, tangentially, or pressured speech.  His 
mood was depressed.  His affect was blunted.  He was free of 
suicidal ideation and homicidal ideation on the day of the 
examination.  

The report further shows that the veteran was questioned at 
length on symptoms of post-traumatic stress disorder.  The 
veteran was asked about recurrent intrusive distressing 
recollections of events or images associated with a traumatic 
experience.  He stated that he thought about a captain who 
was killed in a helicopter accident and a friend who was 
killed in combat.  However, he did not witness either of 
these events.  When pressed, he could not identify any event 
that he re-experienced which he was personally involved in.  
Recurrent distressing dreams were witnessed by the patient, 
but when questioned closely he stated that he sometimes had 
dreams of events that had not happened such as seeing himself 
fall off a cliff.  At other times, he had nightmares in which 
he saw bodies in body bags.  No other Vietnam experience was 
in his nightmares.  The patient was directly asked about 
flashbacks of incidents or traumatic experiences in Vietnam, 
but he did not identify any.  When he was asked about 
situations and stimuli that he avoided, he stated that he 
avoided crowds.  When pressed for a reason, he said that he 
avoided people because he had been disappointed in them.  No 
other symptoms of post-traumatic stress disorder such as 
inability to recall aspects of trauma, diminished interest in 
participation in significant activities, detachment, or 
estrangement were noted.  The veteran was asked about 
persistent symptoms of increased arousal.  He slept 6 to 8 
hours a night.  He was seldom disturbed from his sleep except 
maybe once a month when he had a nightmare.  When asked about 
irritability, he stated that sometimes he got angry, but did 
not appear that he was able to give traumatic examples of 
loss of temper or outbursts of anger.  The veteran may have 
some difficulty concentrating, but since he was unable to do 
a test it was difficult to tell at that time.  There was no 
evidence of hypervigilence, although he seemed to be somewhat 
worried about people retaliating for his testifying in a 
court case.  The veteran did not give any convincing examples 
of exaggerated startle response.  

The diagnoses were major depression with psychotic features, 
polysubstance abuse in early partial remission, and 
antisocial personality disorder.  The examiners noted that 
"At this time, there seems to be very little evidence of 
post-traumatic stress disorder.  It is conceivable that he 
might have had post-traumatic stress disorder in the past, 
but this seems to be in good remission at this time."  

IV.  Analysis

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of traumatic incidents during his active duty service.  The 
veteran's service medical records are completely negative for 
complaints or a diagnosis of a psychiatric disorder.  The 
earliest diagnosis of a psychiatric disorder was many years 
after the veteran's separation from service.  There is no 
medical evidence linking any current diagnosis (other than 
post-traumatic stress disorder) to service.  The Board also 
notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the Board finds that a psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after the veteran's separation 
from service (so as to permit application of chronic disorder 
presumptions afforded for psychoses).

Regarding the veteran's claim that he developed post-
traumatic stress disorder as a result of service, the Board 
finds that some of the medical evidence which has been 
obtained reflects that post-traumatic stress disorder has 
been diagnosed in the past.  Significantly, however, the most 
current medical evidence, the VA psychiatric examination 
report of March 1999 which was prepared by a Board of two 
psychiatrists, weighs against the claim as it shows that the 
veteran does not currently have post-traumatic stress 
disorder.  The report contains a lengthy analysis of the 
examination findings as compared to the findings required for 
a diagnosis of post-traumatic stress disorder, and 
effectively explained why such a diagnosis is not currently 
warranted.  

For this reason, the Board finds that the veteran does not 
have a current diagnosis of post-traumatic stress disorder.  
In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The Court held that, 
for the purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

